DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 06/16/2020 these drawing are acceptable by the examiner.
Election/Restrictions
	Applicant election group I, claims 1-16 and new claims 21-24.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 15-16 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ridings et al. (US 2006/0143090 A1) in view of Mishra et al. (US 2016/0029430 A1).
 	Regarding claims 1, 21 and 23. Ridings teaches a device, comprising:
a processing system including a processor; and
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising:
 	obtaining first data and second data (Paragraph [0005], [0015] teach the mobile unit (MU) obtaining/collecting plurality of data from items) ;
 	analyzing the first data to identify a gap in a coverage of a network (Paragraphs [0009], [0018], [0020], [0024] teach MU perform various test on data and identify coverage gaps in the wireless network);
 	analyzing the second data to generate a first prediction regarding a likelihood of a first communication device engaging in a communication session in an area coinciding with the gap (Paragraphs [0033-0035] teach analyzing ping data and the MU connect/communication in an area network wherein the coverage area can extend).
	Ridings is silent on 
 	determining, in accordance with the first prediction, that the likelihood is greater than a first threshold; and
 	generating, in accordance with the determining that the likelihood is greater than the first threshold, a first ad-hoc network to extend the coverage to the area.
	In an analogous art, Mishra teaches
 	 determining, in accordance with the first prediction, that the likelihood is greater than a first threshold (Paragraph [0022], [0025-0026] teach determine threshold parameter; and generating, in accordance with the determining that the likelihood is greater than the first threshold, a first ad-hoc network to extend the coverage to the area (Paragraphs [0084], [0130] teach ad hoc cellular base station increasing  power/threshold for UE so as to extend its coverage area).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Ridings with Mishra’s system such that determining threshold and extend the coverage to the area in  ad hoc network in order to provide communication with farther/outside range.

 	Regarding claim 2. Ridings and Mishra teach the device of claim 1, Mishra teaches wherein the analyzing of the first data comprises identifying an extent of the gap in the coverage (Paragraph [0017], [0105] and wherein the generating of the first ad-hoc network is in accordance with the identifying of the extent of the gap (Paragraph [0084]).

 	Regarding claim 3. Ridings and Mishra teach the device of claim 1, Mishra teaches wherein the generating of the first ad-hoc network comprises assigning a value for a parameter of a second communication device included in the first ad-hoc network (Paragraph [0011], [0013]). 

 	Regarding claim 4. Ridings and Mishra teach the device of claim 3, Mishra teaches wherein the parameter pertains to a transmission power level, a frequency band, a modulation scheme, an encryption scheme, a multiple-input multiple- output (MIMO) scheme, a radio access technology (RAT) scheme, or any combination thereof (Paragraphs [0066], [0080], [0091]).


 	Regarding claim 5. Ridings and Mishra teach the device of claim 1, Ridings teaches wherein the analyzing of the first data to identify the gap in the coverage comprises identifying an obstruction in the area (Paragraph [0018], [0020]).

 	Regarding claim 6. Ridings and Mishra teach the device of claim 5, Mishra teaches wherein the first data comprises imagery of the area, and wherein the identifying of the obstruction comprises performing an image processing algorithm on the imagery (Paragraph [0081]).

 	Regarding claim 7. Ridings and Mishra teach the device of claim 1, Mishra teaches wherein the first data comprises a historical record regarding a plurality of communication sessions in the area (Paragraph [0016], [0019]).

 	Regarding claim 8. Ridings and Mishra teach the device of claim 1, Mishra teaches wherein the first data comprises a real-time record regarding a plurality of communication sessions in the area (Paragraph [0016], [0019]).

 	Regarding claim 9. Ridings and Mishra teach the device of claim 1, Mishra teaches wherein the analyzing of the first data to identify the gap in the coverage comprises identifying an interference level in the area, a noise level in the area, or a combination thereof (Paragraph [0066], [0073], [0112]).

 	Regarding claim 10. Ridings and Mishra teach the device of claim 1,Ridings teaches wherein the second data comprises data obtained from a schedule of a user of the first communication device (Paragraphs [0021], [0024]).

Regarding claim 11. Ridings and Mishra teach the device of claim 1, Ridings teaches wherein the second data is associated with a message that is transmitted or received by the first communication device (Paragraphs [0022-0023]).

 	Regarding claim 12. Ridings and Mishra teach the device of claim 1, Ridings teaches wherein the operations further comprise: disbanding the first ad-hoc network subsequent to the generating of the first ad-hoc network (Paragraph [0026]).

 	Regarding claim 13. Ridings and Mishra teach the device of claim 12, Ridings teaches wherein the disbanding of the first ad-hoc network comprises reducing an operating state of a second communication device of the first ad-hoc network (Paragraph [0026]).

 	Regarding claim 15. Ridings and Mishra teach the device of claim 1, wherein the operations further comprise: generating, in accordance with the determining that the likelihood is greater than the first threshold, a second ad-hoc network to further extend the coverage. (Paragraph [0017], [0084], [0105]).

 	Regarding claim 16. Ridings and Mishra teach the device of claim 15, Mishra teaches wherein the first ad-hoc network is operative in accordance with a first radio access technology (RAT), and wherein the second ad-hoc network is Operative in accordance with a second RAT that is different from the first RAT (Paragraphs [0066], [0080]).

 	Regarding claim 22. (New) Ridings and Mishra teach the non-transitory machine-readable medium of claim 21, Ridings teaches wherein the first ad-hoc network comprises a plurality of communication devices, and wherein each of the plurality of communication devices comprises a server, a desktop computer, a laptop computer, a tablet, a gateway, a router, a switch, a modem, a mobile phone, an Internet of Things (IoT) device, a camera, a sensor, or any combination thereof (Paragraph 0011], [0015]).

 	Regarding claim 24. (New) Ridings and Mishra teach the method of claim 23, Mishra teaches further comprising: generating, by the processing system, a first score representative of a confidence in the first prediction, wherein the generating of the first ad-hoc network is based on the first score (Paragraph [0026], [0029]).

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863. The examiner can normally be reached M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIET M DOAN/Primary Examiner, Art Unit 2641